                                          Case 4:15-cr-00545-YGR Document 109 Filed 02/17/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     UNITED STATES OF AMERICA,                          CASE NO. 4:15-cr-00545-YGR

                                  11                    Plaintiff,                          ORDER DENYING EMERGENCY MOTION TO
                                                                                            REDUCE SENTENCE PURSUANT TO 18
                                  12              vs.                                       U.S.C. § 3582(C)(1)(A)
Northern District of California
 United States District Court




                                  13     KEITH HOPKINS,                                     Re: Dkt. No. 106

                                  14                    Defendant.

                                  15          Defendant Keith Hopkins is currently in the custody of the Bureau of Prisons (“BOP”) and
                                  16   incarcerated at the Federal Corrections Institute in Lompoc, California (“FCI Lompoc”). Hopkins
                                  17   moves for an order modifying his sentence pursuant to 18 U.S.C. section 3582(c)(1)(A),
                                  18   requesting that the Court reduce his sentence to time served or, alternatively, impose the balance
                                  19   of the period of his original sentence as a period of supervised release and such other conditions as
                                  20   the Court deems necessary.
                                  21          The Court has jurisdiction to grant the relief requested1 and, having carefully considered
                                  22   the papers and evidence submitted in support of the motion and the report provided by U.S.
                                  23   Probation, the Court DENIES the motion.
                                  24                                             DISCUSSION
                                  25          On September 21, 2017, Hopkins pled guilty to violations of 21 U.S.C. sections 841(a)(1)
                                  26

                                  27          1
                                                 The Court has jurisdiction given that 30 days have elapsed since Hopkins submitted a
                                       request for compassionate release on May 4, 2020 to the warden at FCI Lompoc. In fact, the
                                  28   Court previously denied a motion for compassionate release. (Dkt. No. 97.)
                                          Case 4:15-cr-00545-YGR Document 109 Filed 02/17/21 Page 2 of 3




                                   1   and (b)(1)(B)(iii) (possession with intent to distribute 28 grams or more of cocaine base) and 18

                                   2   U.S.C. section 924(c)(1)(A)(i) (using or carrying a firearm during and in relation to a drug

                                   3   trafficking crime). On January 11, 2018, the Court sentenced Hopkins to a term of imprisonment

                                   4   of 120 months in the custody of the BOP and five years of supervised release. (Dkt. No. 74.) The

                                   5   BOP’s website reflects Hopkins’s release date as March 26, 2024.2

                                   6          Section 3582 provides that a “court may not modify a term of imprisonment once it has

                                   7   been imposed except . . . upon motion of the Director of the Bureau of Prisons, or upon motion of

                                   8   the defendant.” 18 U.S.C. § 3582(c)(1)(A). After considering the sentencing factors from 18

                                   9   U.S.C. section 3553(a) “to the extent that they are applicable,” a court may grant a motion to

                                  10   reduce a sentence under two circumstances, one of which is “if it finds that . . . extraordinary and

                                  11   compelling reasons warrant such a reduction” and “that such a reduction is consistent with

                                  12   applicable policy statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).
Northern District of California
 United States District Court




                                  13          With respect to whether an “extraordinary or compelling reason” justifies release, Hopkins

                                  14   argues that he is especially vulnerable to contracting COVID-19 as he suffers from sleep apnea,

                                  15   hypertension, and obesity. Hopkins further asserts that “conditions at FCI Lompoc are particularly

                                  16   dire” and that he is “trapped within a unit that is teeming with COVID-19 cases.” While the

                                  17   reports of worsening conditions at FCI Lompoc are deeply troubling, “[g]eneral concerns about

                                  18   possible exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons

                                  19   for a reduction in sentence set forth in the Sentencing Commission’s policy statement on

                                  20   compassionate release, U.S.S.G. §1B1.13.” United States v. Eberhart, 448 F. Supp. 3d 1086,

                                  21   1090 (N.D. Cal. Mar. 25, 2020) (Hamilton, J.). Moreover, the Court finds that Hopkins’s claimed

                                  22   medical conditions do not put him at high risk of severe illness from COVID-19 based on current

                                  23   Centers for Disease Control guidance.3 While the Court acknowledges that the degree to which

                                  24   prior infection protects against re-infection is not certain, the fact that defendant has contracted

                                  25   and since recovered from COVID-19 supports the finding that he is not at higher risk of serious or

                                  26
                                              2
                                  27              See https://www.bop.gov/inmateloc/ (last visited Feb. 17, 2021).
                                              3
                                  28             See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
                                       athigher-risk.html (updated Jan. 4, 2021).
                                                                                      2
                                          Case 4:15-cr-00545-YGR Document 109 Filed 02/17/21 Page 3 of 3




                                   1   fatal complications associated with COVID-19. Therefore, the Court is not persuaded that there

                                   2   exists an “extraordinary or compelling reason” for defendant’s release.

                                   3          Nonetheless, the Court has reviewed its file in this matter thoroughly, including the

                                   4   Probation Office’s presentencing report submitted at the time of sentencing. The Court takes into

                                   5   account whether the defendant is a danger to the safety of any other person or to the community,

                                   6   as provided in 18 U.S.C. section 3142(g). Finally, the Court considered the factors under 18

                                   7   U.S.C. section 3553(a), which also do not support Hopkins’s request for compassionate release.

                                   8   The law and the specific facts of this case weigh against any granting of this motion.

                                   9          For the foregoing reasons, defendant’s motion for compassionate release is DENIED.

                                  10          This Order terminates Docket No. 106.

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: February 17, 2021
                                                                                               YVONNE GONZALEZ ROGERS
                                  14                                                          UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
